Ferguson v Hess Corp. (2016 NY Slip Op 02935)





Ferguson v Hess Corp.


2016 NY Slip Op 02935


Decided on April 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2016

Friedman, J.P., Andrias, Moskowitz, Kapnick, Webber, JJ.


856 106855/09 590607/11 590928/11

[*1]Zoe Ferguson, Plaintiff-Respondent,
vHess Corporation, et al. Defendants, Abro Management Corp., Defendant-Appellant. 
[And Other Actions]


Newman Myers Kreines Gross Harris, P.C., New York (Adrienne Yaron of counsel), for appellant.
The Perecman Firm, P.L.L.C., New York (Peter D. Rigelhaupt of counsel), for respondent.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered April 28, 2015, which, insofar as appealed from as limited by the briefs, denied the motion of defendant Abro Management Corp. (Abro) for summary judgment dismissing the complaint and cross claims against it, unanimously affirmed, without costs.
Abro's motion was properly denied in this action where plaintiff alleges that she was injured when a metal plate in a sidewalk, adjacent to the premises managed by Abro, flipped up when she stepped on it, causing her to fall into the depression underneath. The record presents triable issues of fact regarding whether Abro created the dangerous condition, since it had contracted for repairs and performed the sidewalk restoration work itself (see Church v Callanan Indus., 99 NY2d 104, 111 [2002]; McNeill v LaSalle Partners, 52 AD3d 407, 411 [1st Dept 2008]).
We have considered Abro's other arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2016
CLERK